363 S.W.3d 385 (2012)
KUNA MEAT CO., INC., A Corporation, d/b/a Kuna Food-service, Respondent
v.
TROY PALMER, INC., A Corporation, d/b/a TP's Bar & Grill, Appellant,
Troy M. Palmer, an individual and Personal Guarantor, Appellant.
No. WD 73258.
Missouri Court of Appeals, Western District.
February 21, 2012.
Mark C. Abbott, for Appellant.
Vincent D. Vogler, St. Louis, MO, for Respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Troy Palmer, Inc. and Troy Palmer, individually, appeal from a judgment entered in the Circuit Court of Boone County in favor of KUNA Meat Company in an action filed by KUNA to recover money owed for goods supplied to Troy Palmer, Inc. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for *386 our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).